DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “hard rubber”.  It is unclear what structural features are required to satisfy “hard rubber”.  Does “hard rubber” refer to a comparison with a rubber composition in the tire is that softer than the tread?  Does “hard rubber” require a particular Shore A hardness value? Clarification is respectfully requested.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2011/0000969) in view of Ichikawa et al. (US 2008/0027658).
Regarding claims 1 and 3, Tucker teaches a tire comprising an RFID device 20 embedded in a tread and places it at the interface between a tread cap and a tread base (FIG. 1). 
Tucker does not locate the RFID device at a position overlapping, in a tire radial direction, with a main groove extending in a circumferential direction of an annular tread rubber, which extends in a circumferential direction of the tire and so as to overlap in a tire-radial direction with a protrusion provided at a groove bottom of the main groove.  However, Ichikawa et al. teaches a tire comprising a sensor 70 that is underneath a wear bar wherein the wear bar is in a circumferential groove of a tread to detect vibration or displacement of the wear bar ([0023] and FIGs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the RFID device of Tucker with a sensor and placing the RFID with sensor as claimed since (1) official notice is taken that a tire tread comprising a circumferential groove including a wear bar is well-known/conventional and (2) Ichikawa et al. . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2011/0000969) in view of Ichikawa et al. (US 2008/0027658), as applied to claim 1, further in view of Sakamoto et al. (US 6,257,290).
Regarding claim 5, Tucker does not recite “the tread rubber is configured from hard rubber”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread of Tucker with hard rubber since it is well-known in the tire art to form a tread rubber of a tire with hard rubber for superior wear resistance as evidence by Sakamoto et al.’s disclosure to use a relatively hard rubber compound for a tread rubber of a tire to obtain superior wear resistance (col. 4, lines 35-41).
Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2011/0000969) in view of Ichikawa et al. (US 2008/0027658), as applied to claim 1, and further in view of Miyazaki (US 2016/0368324).
Regarding claim 2, Tucker does not recite a belt; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Tucker with a tread 
Regarding claim 4, Tucker teaches a tire comprising a pair of beads.  Tucker is silent to disclosing a carcass ply and a belt.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Tucker with “a carcass ply which extends from one bead to another bead” and “at least one belt disposed on an outer side the tire radial direction of the carcass ply” and “a tread rubber disposed at an outer side in the tire-radial direction of the belt” since the claimed arrangement of a carcass ply, a belt, and a tread is a well-known/conventional internal arrangement of a tire as evidenced by Miyazaki’s FIG. 1 and official notice is taken it is well-known/conventional in the tire art to provide a carcass ply which extends from one bead to another bead. 
Regarding claim 6, Tucker teaches a tire comprising a pair of beads.  Tucker is silent to disclosing a carcass ply, a belt, and a shoulder pad.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Tucker with a carcass ply, a belt, and a shoulder pad as claimed because the .
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
On page 5 of the remarks, the Applicant argues Tucker fails to teach that the electronic component is embedded between the tread cap and the tread base of the tread. 
In response, the Examiner disagrees.  One of ordinary skill in the art would interpret FIG. 1 as illustrating a tire comprising a tread comprised of a cap tread and a base tread wherein the electronic device is between the cap tread and the base tread. See annotated figure 1 of Tucker below. 

    PNG
    media_image1.png
    624
    747
    media_image1.png
    Greyscale

On pages 5-6 of the remarks, the Applicant argues Tucker fails to teach or suggest the claimed location of the electronic component embedded in an annular tread rubber at a position overlapping, in a tire radial direction, with a main groove extending in a circumferential direction of the annular tread rubber and Ichikawa is not embedded in the tread of the tire.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instance, Tucker teaches an electronic component embedded in a tread of a tire.  Ichikawa et al. teaches to locate a sensor underneath the wear bar to accurately detect tire wear.  One of ordinary skill in the art would place Tucker’s RFID underneath a wear bar that is in a circumferential 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection applied in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.